signiticant index no 06-u0 department of the treasury internal_revenue_service washington d c onn eee nt entities division aug number release date t ep ra uk re company plant plant plant plant union _dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted by the later of a days from the date of the ruling letter or b the earlier of i the date the pension_benefit_guaranty_corporation pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter collateral be provided to the plan in a form acceptable to the pbgc within days of the date of the ruling letter the company make a contribution to the plan in an amount equal to the missed required quarterly payment due_date for the plan_year ending december adjusted with applicable_interest to the actual date of the contribution starting with the quarterly contribution due on date the company will make the required quarterly contributions to the plan ina timely fashion while the plan is subject_to a waiver of the minimum_funding_standard the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending december respectively without applying for a waiver of the minimum_funding_standard and the company provides to the pbgc a copy of any ruling requests it makes under sec_412 of the code by september ’ rough through your authorized representative agreed to these conditions in a date if any one of the conditions is not met the conditional waiver for the pian year ending december is retroactively null and void letter dated this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company is an supplier of demand high energy costs and rising medical_benefit costs the company and its affiliates filed for chapter bankruptcy protection on january april _the company and its affiliates emerged from chapter protection products in the u s distressed by low metal prices weak on producer of primary and a leading the company emerged from chapter under new ownership and a new management team the company's plan_of_reorganization entailed reconfiguring certain operations the company sold selected equipment and selling selected assets in december from plant along with the assets of plant sec_3 and while in bankruptcy the company filed a motion seeking to replace or amend its labor contract in conjunction with its plan_of_reorganization the bankruptcy court approved the motion in early november who were employed at both plant sec_1 and to commence a two-year long strike conjunction with the strike the company temporarily closed plant as overhead expenses escalated with the high cost of electricity causing dissenting local members of the union in the company completed successful negotiations with the union in the summer of thereby ending the strike by entering into a long-term_contract providing electric power at favorable rates thus allowing the company to resume operations at plant the facility is expected to begin full operations by august or september of following steps to improve its financial position the company secured its electricity supply the company has also taken the in october the company announced its plans to seek financing to restart operations at plant the company issued a private stock_rights offering consisting of shares of restricted_stock to existing stockholders net_proceeds of dollar_figure will pay in part the restart costs related to capital_expenditure and a portion of working_capital the company announced that open market trading of company common_stock will begin effective november statement with the sec the company and its subsidiaries obtained an asset-based revolving credit agreement providing up to dollar_figure term_loan to pay down the company's previous credit facility secure existing letters of credit pay transaction fees associated with the new financing and finance the restart of plant preceded by a filing of a registration in revolving credit and a dollar_figure the company raised approximately dollar_figure its liquidity in additional equity to enhance it is clear from our analysis of the information submitted with the requests that the company has suffered a substantial business hardship the company emerged from chapter bankruptcy protection on april dollar_figure respectively however these losses were caused in no small part as a result of the two-year strike by the union at plant sec_1 and and has suffered losses of and for the fiscal years ending december and dollar_figure there do appear to be prospects for recovery the company has secured financing to restart operations at plant product sales from its the company has secured a revolving line of credit and addition equity to improve its liquidity facility have been moved overseas the market for increase substantially over the next few years the company’s main product is projected to furthermore the pbgc has produced a cash_flow analysis that shows that the company can meet the minimum_funding requirements for the plan for the duration of the amortization period of the funding waiver if granted this analysis shows evidence of a turnaround in the company’s financial situation using conservative estimates additionally the company made the required quarterly payment due on july for the plan_year ending december while it is not clear that the projected financial turnaround will take place it is clear that the company will not be able to meet the minimum_funding_standard for the plan_year ending december operations because the company's financial recovery is not certain and because the plan is only funded on a current_liability basis the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the conditions described above without compromising its ability to maintain ongoing your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this - we have sent a copy of this letter to the manager authorized representative pursuant to a power_of_attorney on file in this office _to the manager and to your if you require further assistance in this matter please contact sincerely yours joseph h grant director employee_plans
